Citation Nr: 0218846	
Decision Date: 12/16/02    Archive Date: 01/07/03

DOCKET NO.  95-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status post 
arthroscopy for repair of a partially torn left lateral 
meniscus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marc W. Mulder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran served on active duty in the United States 
Navy from August 1974 to August 1978, and on active duty 
for training purposes with the Michigan National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was previously remanded by the Board 
in May 1997.  The case was returned to the Board in 
November 2002.


REMAND

In this case, the veteran is claiming entitlement to an 
increased evaluation for his left knee disorder.  While 
the RO has conducted extensive development in this case, 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), further development is 
in order.

Moreover, the Board notes that a November 1997 rating 
decision denied entitlement to service connection for a 
right knee disorder secondary to a left knee disorder.  
The representative filed a timely notice of disagreement, 
however, a statement of the case has yet to be issued to 
the veteran or to the representative.  While the appellant 
has not submitted a timely substantive appeal as to that 
issue, the Board is obligated to remand this case under 
the decision in Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he clarify which 
health care providers identified in his 
May 2001 claim for individual 
unemployability have treated him for 
his left knee disorder.  Additionally, 
ask the veteran to identify any other 
VA or private provider who has treated 
his left knee disorder since August 
1994.  Thereafter, the RO should obtain 
any and all pertinent records which are 
not currently included in the claims 
folders.  This should include any 
missing left knee treatment records 
authored by the VA Medical Center in 
Grand Rapids, Michigan since August 
1994.

2.   The RO should also furnish the 
veteran and his representative with a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issue of 
entitlement to service connection for a 
right knee disorder secondary to a left 
knee disorder.  The veteran and his 
representative are notified that to 
obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected within 
60 days of the issuance of the 
statement of the case.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to an increased evaluation for the 
veteran's left knee disorder.  If the 
benefit sought on appeal remains denied 
a supplemental statement of the case 
must be issued after the RO has fully 
complied with the duty to assist 
provisions of the VCAA, to include the 
duty to notify provisions as defined in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




